Exhibit 10.21

MASSEY ENERGY COMPANY

STOCK PLAN FOR

NON-EMPLOYEE DIRECTORS

As Amended and Restated Effective January 1, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         

Page

ARTICLE I DEFINITIONS

   1

Section 1.1.

   DEFINITIONS    1

ARTICLE II GENERAL

   2

Section 2.1.

   NAME    2

Section 2.2.

   PURPOSE    2

Section 2.3.

   EFFECTIVE DATE    3

Section 2.4.

   LIMITATIONS    3

Section 2.5.

   AWARDS GRANTED UNDER PLAN    3

ARTICLE III PARTICIPANTS

   3

Section 3.1.

   ELIGIBILITY    3 ARTICLE IV ADMINISTRATION    3

Section 4.2.

   DUTIES AND POWERS OF COMMITTEE    3

Section 4.3.

   MAJORITY RULE    3

Section 4.4.

   COMPANY ASSISTANCE    4

ARTICLE V AWARDS

   4

Section 5.1.

   AWARD GRANT AND RESTRICTED STOCK AGREEMENT    4

Section 5.2.

   CONSIDERATION FOR ISSUANCE    4

Section 5.3.

   RESTRICTIONS ON SALE OR OTHER TRANSFER    4

Section 5.4.

   LAPSE OF RESTRICTIONS    5

Section 5.5.

   EARLY RETIREMENT    5

Section 5.6.

   RIGHTS AS STOCKHOLDER    5 ARTICLE VI RESTRICTED UNIT AWARDS    6

Section 6.1.

   RESTRICTED UNIT AWARD GRANT AND AGREEMENT    6

Section 6.2.

   AWARD TERMS AND CONDITIONS    6

Section 6.3.

   EFFECT OF RESIGNATION, REMOVAL, DEATH OR RETIREMENT    6 ARTICLE VII STOCK
CERTIFICATES    7

Section 7.1.

   STOCK CERTIFICATES    7 ARTICLE VIII TERMINATION, AMENDMENT AND MODIFICATION
OF PLAN    7

Section 8.1.

   TERMINATION, AMENDMENT AND MODIFICATION OF PLAN    7

 

i



--------------------------------------------------------------------------------

ARTICLE IX MISCELLANEOUS    8

Section 9.1.

   ADJUSTMENT PROVISIONS    8

Section 9.2.

   CONTINUATION OF BOARD SERVICE    8

Section 9.3.

   COMPLIANCE WITH GOVERNMENT REGULATIONS    8

Section 9.4.

   PRIVILEGES OF STOCK OWNERSHIP    8

Section 9.5.

   WITHHOLDING    8

Section 9.6.

   DEFERRED COMPENSATION PLAN OMNIBUS PROVISION    9

Section 9.7.

   NONTRANSFERABILITY    9

Section 9.8.

   OTHER COMPENSATION PLANS    9

Section 9.9.

   PLAN BINDING ON SUCCESSORS    9

Section 9.10.

   SINGULAR, PLURAL; GENDER    9

Section 9.11.

   HEADINGS, ETC., NO PART OF PLAN    9

 

ii



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.1. DEFINITIONS

The following terms shall have the meanings set forth herein unless the context
clearly indicates to the contrary:

(a) “Age for Board Retirement” shall mean the age for mandatory retirement of
members of the Board as specified in the Bylaws of the Company, as applied to
Eligible Directors on the date of such Eligible Directors’ retirement from the
Board.

(b) “Award” shall mean an award of Restricted Stock pursuant to the provisions
of Article V hereof.

(c) “Awardee” shall mean an Eligible Director to whom Restricted Stock has been
awarded hereunder.

(d) “Board” shall mean the Board of Directors of the Company.

(e) “Change of Control” Of the Company shall be deemed to have occurred if,
(i) a third person, including a “group” as defined in Section 13(d) (3) of the
Securities Exchange Act of 1934, as amended, acquires (or has acquired during
the twelve (12)-month period ending on the date of the most recent acquisition
by such person) shares of the Company having thirty (30) percent or more of the
total number of votes that may be cast for the election of directors of the
Company; or (ii) as the result of any cash tender or exchange offer, merger or
other business combination, or any combination of the foregoing transactions, (a
“Transaction”), the persons who were directors of the Company before the
Transaction shall cease to constitute a majority of the Board of the Company or
any successor to the Company and be replaced by persons whose appointment or
election is not endorsed by a majority of directors before the Transaction. To
the extent that a participant must consent to a change of this definition, the
change will not be effective unless such consent is obtained. To the extent that
a participant’s consent has not been obtained, the definition in effect
immediately prior to this amendment shall be controlling with regard to such
participant.

(f) “Committee” shall mean members of the Board who are not eligible to
participate in the Plan.

(g) “Company” shall mean Massey Energy Company.

(h) “Eligible Director” shall mean a director of the Company who is not an
employee of the Company or any of its Subsidiaries.

(i) “Fair Market Value” shall mean the average of the highest price and the
lowest price per share at which the Stock is sold in the regular way on the New
York Stock Exchange on the day such value is to be determined hereunder or, in
the absence of any reported sales on such day, the first preceding day on which
there were such sales.

 

1



--------------------------------------------------------------------------------

(j) “Plan” shall mean the Massey Energy Company Stock Plan for Non-Employee
Directors as amended and restated, effective November 30, 2000, the current
terms of which are set forth herein.

(k) “Restricted Stock” shall mean Stock that may be awarded to an Eligible
Director by the Committee pursuant to Article V hereof, which is nontransferable
and subject to a substantial risk of forfeiture until specific conditions are
met.

(l) “Restricted Stock Agreement” and “Restricted Unit Agreement” shall mean the
agreement between the Company and the Awardee with respect to Restricted Stock
and Restricted Units, respectively, awarded hereunder.

(m) “Restricted Unit Award” shall mean amounts awarded pursuant to Article VI
hereof.

(n) “Stock” shall mean the Common Stock of the Company or, in the event that the
outstanding shares of Stock are hereafter changed into or exchanged for shares
of a different stock or securities of the Company or some other corporation,
such other stock or securities.

(o) “Subsidiary” shall mean any corporation, the majority of the outstanding
capital stock of which is owned, directly or indirectly, by the Company or any
partnership or joint venture in which either the Company or such a corporation
is at least a twenty percent (20%) equity participant.

ARTICLE II

GENERAL

Section 2.1. NAME

This Plan shall be known as the “Massey Energy Company Stock Plan for
Non-Employee Directors.”

Section 2.2. PURPOSE

The purpose of the Plan is to advance the interests of the Company and its
stockholders by affording to Eligible Directors of the Company an opportunity to
acquire or increase their proprietary interest in the Company by the grant to
such directors of Awards under the terms set forth herein. By encouraging
non-employee directors to become owners of Company shares, the Company seeks to
increase their incentive for enhancing shareholder value and to motivate, retain
and attract those highly competent individuals upon whose judgment, initiative,
leadership and continued efforts the success of the Company in large measure
depends.

 

2



--------------------------------------------------------------------------------

Section 2.3. EFFECTIVE DATE

The Plan was adopted effective on March 14, 1995 upon its approval by the
holders of a majority of the shares of Common Stock of Fluor Corporation, and
the Plan was amended and restated effective May 24, 2005. This amendment is
effective January 1, 2008.

Section 2.4. LIMITATIONS

Subject to adjustment pursuant to the provisions of Section 9.1 hereof, the
aggregate number of shares of Stock which may be issued as Awards shall not
exceed 100,0001. Any such shares may be either authorized and unissued shares or
shares issued and thereafter acquired by the Company.

Section 2.5. AWARDS GRANTED UNDER PLAN

Shares of Stock received pursuant to a Restricted Stock Agreement executed
hereunder with respect to which the restrictions provided for in Section 5.3
hereof have lapsed shall not again be available for Award grant hereunder. If
Restricted Stock is acquired by the Company pursuant to the provisions of
paragraph (c) of Section 5.3 hereof, new Awards may be granted hereunder
covering the number of shares to which such Restricted Stock acquisition
relates.

ARTICLE III

PARTICIPANTS

Section 3.1. ELIGIBILITY

Any Eligible Director shall be eligible to participate in the Plan.

ARTICLE IV

ADMINISTRATION

Section 4.2. DUTIES AND POWERS OF COMMITTEE

The Plan shall be administered by the Committee. Subject to the express
provisions of the Plan, the Committee shall also have complete authority to
interpret the Plan, to prescribe, amend and rescind rules and regulations
relating to it, to determine the details and provisions of each Restricted Stock
and Restricted Unit Agreement, and to make all other determinations necessary or
advisable in the administration of the Plan.

Section 4.3. MAJORITY RULE

A majority of the members of the Committee shall constitute a quorum, and any
action taken by a majority present at a meeting at which a quorum is present or
any action taken without a meeting evidenced by a writing executed by a majority
of the whole Committee shall constitute the action of the Committee.

 

1

On February 23, 2001, the Board approved an amendment to the Plan increasing the
number of shares of Stock reserved for issuance under the Plan from 25,000 to
100,000 shares, subject to shareholder approval. On April 17, 2001, the
Company’s shareholders approved the amendment.

 

3



--------------------------------------------------------------------------------

Section 4.4. COMPANY ASSISTANCE

The Company shall supply full and timely information to the Committee on all
matters relating to Eligible Directors, their death, retirement, removal or
resignation from the Board and such other pertinent facts as the Committee may
require. The Company shall furnish the Committee with such clerical and other
assistance as is necessary in the performance of its duties.

ARTICLE V

AWARDS

Section 5.1. AWARD GRANT AND RESTRICTED STOCK AGREEMENT

The Committee shall grant a one time Award of 4,0562 shares of Restricted Stock
to Eligible Directors. Such Awards shall be made to each Eligible Director on a
date determined by the Committee, in its sole discretion, following such
appointment to the Board. Each Award granted hereunder must be granted no later
than March 10, 20073. The Awardee shall be entitled to receive the Stock subject
to such Award only if the Company and the Awardee enter into a written
Restricted Stock Agreement dated as of the date of the Award, which Agreement
shall set forth such terms and conditions as may be determined by the Committee
consistent with the Plan.

Section 5.2. CONSIDERATION FOR ISSUANCE

No shares of Restricted Stock shall be issued to an Awardee hereunder unless and
until the Committee shall have determined that consideration has been received
by the Company, in the form of services actually rendered to the Company by the
Awardee, having a fair value of not less than the then fair market value of a
like number of shares of Stock subject to all of the herein provided conditions
and restrictions applicable to Restricted Stock, but in no event less than the
par value of such shares.

Section 5.3. RESTRICTIONS ON SALE OR OTHER TRANSFER

Each share of Stock received pursuant to each Restricted Stock Agreement shall
be subject to acquisition by Massey Energy Company, and may not be sold or
otherwise transferred except pursuant to the following provisions:

(a) The shares of Stock represented by the Restricted Stock Agreement shall be
held in book entry form with the Company’s transfer agent until the restrictions
lapse in accordance with the conditions established by the Committee pursuant to

 

2 The original amount of 1,000 shares of Restricted Stock was adjusted on
November 30, 2000 to reflect the distribution on such date of Fluor Corporation
from the Company.

3 On May 24, 2005, the shareholders approved an amendment to the Plan to extend
the ability of the Committee to grant Restricted Stock and Restricted Unit
Awards through March 10, 2007.

 

4



--------------------------------------------------------------------------------

Section 5.4 hereof, or until the shares of stock are forfeited pursuant to
paragraph (c) of this Section 5.3. Notwithstanding the foregoing, the Awardee
may request that, prior to the lapse of the restrictions or forfeiture of the
shares, certificates evidencing such shares be issued in his name and delivered
to him, and each such certificate shall bear the following legend:

“The shares of Massey Energy Company common stock evidenced by this certificate
are subject to acquisition by Massey Energy Company, and such shares may not be
sold or otherwise transferred except pursuant to the provisions of the
Restricted Stock Agreement by and between Massey Energy Company and the
registered owner of such shares.”

(b) No such shares may be sold, transferred or otherwise alienated or
hypothecated so long as such shares are subject to the restriction provided for
in this Section 5.3.

(c) Upon an Awardee’s removal or resignation from the Board for any reason, all
of the Awardee’s Restricted Stock remaining subject to restriction shall be
acquired by the Company effective as of the date of such removal or resignation.
Upon the occurrence or non-occurrence of such other events as shall be
determined by the Committee and specified in the Awardee’s Restricted Stock
Agreement relating to any such Restricted Stock, all of such Restricted Stock
remaining subject to restriction shall be acquired by the Company upon the
occurrence or non-occurrence of such event.

Section 5.4. LAPSE OF RESTRICTIONS

The restrictions on 20% of each Award will lapse on March 14 next following the
date of Award. Thereafter, the restrictions will lapse in four equal increments
on the succeeding anniversary dates following the date of lapsing of
restrictions on the first 20% of the shares. In the case of a Company Change of
Control, death, attainment of the Age for Board Retirement or approved early
retirement in accordance with Section 5.5 below, of an Awardee, all restrictions
on all Restricted Stock held by the Awardee will lapse.

Section 5.5. EARLY RETIREMENT

An Eligible Director who leave the Board prior to the Age for Board Retirement,
may, upon application to and in the sole discretion of the Committee, be granted
early retirement status.

Section 5.6. RIGHTS AS STOCKHOLDER

Subject to the provisions of Section 5.3 hereof, upon the issuance to the
Awardee of Restricted Stock hereunder, the Awardee shall have all the rights of
a stockholder with respect to such Stock, including the right to vote the shares
and receive all dividends and other distributions paid or made with respect
thereto.

 

5



--------------------------------------------------------------------------------

ARTICLE VI

RESTRICTED UNIT AWARDS

Section 6.1. RESTRICTED UNIT AWARD GRANT AND AGREEMENT

Each Restricted Unit Award granted hereunder shall be evidenced by minutes of a
meeting or the written consent of the Committee and by a written Restricted Unit
Agreement dated as of the date of grant and executed by the Company and the
Awardee, which Agreement shall set forth such terms and conditions as may be
determined by the Committee consistent with the Plan. A Restricted Unit Award
may be made only in connection with an Award made hereunder.

Section 6.2. AWARD TERMS AND CONDITIONS

Each Restricted Unit Award shall have a value equal to the Fair Market Value on
the date that such award, or portion thereof, becomes earned and payable. Each
Restricted Unit Award shall become earned and payable in five equal increments
on each of the five dates upon which a portion of the restrictions lapse on the
underlying Award, or upon such other terms and conditions as may be determined
by the Committee. The proceeds of each Restricted Unit Award shall be applied in
payment of applicable federal and state withholding taxes arising from the lapse
of restrictions on the related Restricted Stock and from such award (or portion
thereof) becoming earned and payable, with the balance, if any, to be remitted
to the Awardee. If the outstanding shares of Stock of the Company are increased,
decreased, or exchanged for a different number or kind of shares or other
securities, or if additional shares or new or different shares or other
securities are distributed with respect to such shares of Stock or other
securities, through merger, consolidation, sale of all or substantially all of
the property of the Company, reorganization, recapitalization, reclassification,
stock dividend, stock split, reverse stock split or other distribution with
respect to such shares of Stock or other securities, an appropriate and
proportionate adjustment may be made in the number of Restricted Units subject
to outstanding Restricted Stock Awards. Such adjustments will be made by the
Committee, whose determination as to what adjustments will be made and the
extent thereof will be final, binding, and conclusive.

Section 6.3. EFFECT OF RESIGNATION, REMOVAL, DEATH OR RETIREMENT

If, prior to the date on which the Restricted Units, or any portion thereof
becomes earned and payable, the Awardee is removed or resigns from the Board for
any reason, then the Awardee’s rights with respect to that portion of the
Restricted Units which have not been earned as of the date of such termination
shall immediately terminate and all rights thereunder shall cease; provided,
however, in the case of a Company Change of Control, death, attainment of the
Age for Board Retirement, or approved early retirement in accordance with
Section 5.5, the Restricted Units will become earned and payable on the date
upon which all restrictions on the Award lapse.

 

6



--------------------------------------------------------------------------------

ARTICLE VII

STOCK CERTIFICATES

Section 7.1. STOCK CERTIFICATES

The Company shall not be required to issue or deliver any certificate for shares
of Stock received as Restricted Stock pursuant to a Restricted Stock Agreement
executed hereunder, prior to fulfillment of all of the following conditions:

(a) the admission of such shares to listing on all stock exchanges on which the
Stock is then listed;

(b) the completion of any registration or other qualification of such shares
under any federal or state law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Committee shall in its sole discretion deem necessary or advisable;

(c) the obtaining of any approval or other clearance from any federal or state
governmental agency which the Committee shall in its sole discretion determine
to be necessary or advisable; and

(d) the lapse of such reasonable period of time following the execution of the
Restricted Stock Agreement as the Committee from time to time may establish for
reasons of administrative convenience.

ARTICLE VIII

TERMINATION, AMENDMENT AND MODIFICATION OF PLAN

Section 8.1. TERMINATION, AMENDMENT AND MODIFICATION OF PLAN

The Committee may at any time terminate, and may at any time and from time to
time and in any respect amend or modify, the Plan, provided, however, that no
such action of the Committee without approval of the stockholders of the Company
may:

(a) increase the total number of shares of Stock subject to the Plan except as
contemplated in Section 9.1 hereof;

(b) materially increase the benefits accruing to participants under the Plan;

(c) withdraw the administration of the Plan from the Committee; or

(d) permit any person while a member of the Committee to be eligible to receive
Restricted Stock under the Plan; and provided further, that no termination,
amendment or modification of the Plan shall in any manner affect a Restricted
Stock Agreement theretofore executed pursuant to the Plan without the consent of
Awardee.

 

7



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

Section 9.1. ADJUSTMENT PROVISIONS

(a) Subject to Section 9.1(b) below, if the outstanding shares of Stock of the
Company are increased, decreased, or exchanged for a different number or kind of
shares or other securities, or if additional shares or new or different shares
or other securities are distributed with respect to such shares of Stock or
other securities, through merger, consolidation, sale of all or substantially
all of the property of the Company, reorganization, recapitalization,
reclassification, stock dividend, stock split, reverse stock split or other
distribution with respect to such shares of Stock or other securities, an
appropriate and proportionate adjustment may be made in (i) the maximum number
and kind of shares provided in Section 2.4 and (ii) the number and kind of
shares or other securities subject to the outstanding Awards.

(b) Adjustments under Section 9.1(a) will be made by the Committee, whose
determination as to what adjustments will be made and the extent thereof will be
final, binding, and conclusive. No fractional interests will be issued under the
Plan resulting from any such adjustments.

Section 9.2. CONTINUATION OF BOARD SERVICE

Nothing in the plan or in any instrument executed pursuant to the Plan will
confer upon any Eligible Director any right to continue to serve on the Board.

Section 9.3. COMPLIANCE WITH GOVERNMENT REGULATIONS

No shares of Stock will be issued hereunder unless and until all applicable
requirements imposed by federal and state securities and other laws, rules, and
regulations and by any regulatory agencies having jurisdiction and by any stock
exchanges upon which the Stock may be listed have been fully met. As a condition
precedent to the issuance of shares of Stock pursuant hereto, the Company may
require the director to take any reasonable action to comply with such
requirements.

Section 9.4. PRIVILEGES OF STOCK OWNERSHIP

No director and no beneficiary or other person claiming under or through such
director will have any right, title, or interest in or to any shares of Stock
allocated or reserved under the Plan or subject to any Award except as to such
shares of Stock, if any, that have been issued to such director.

Section 9.5. WITHHOLDING

The Company may make such provisions as it deems appropriate to withhold any
taxes the Company determines it is required to withhold in connection with any
Award. The Company may require the director to satisfy any relevant tax
requirements before authorizing any issuance of Stock to the director. Such
settlement may be made in cash or Stock.

 

8



--------------------------------------------------------------------------------

Section 9.6. DEFERRED COMPENSATION PLAN OMNIBUS PROVISION

For purposes of Sections 5.3, 5.4, 6.2, 6.3, 7.1, 8.1, 9.1, and 9.5, actions
taken by the Board or the Committee, as applicable, shall be undertaken in a
manner that either (a) will not negatively affect the status of any Awards or
Restricted Unit Award intended to be excepted from treatment as deferred
compensation subject to Section 409A of the Code, or (b) will otherwise comply
with Section 409A of the Code.

Section 9.7. NONTRANSFERABILITY.

An Award may be exercised during the life of the director solely by the director
or the director’s duly appointed guardian or personal representative. No Award
and no other right under the Plan, contingent or otherwise, will be assignable
or subject to any encumbrance, pledge, or charge of any nature.

Section 9.8. OTHER COMPENSATION PLANS

The adoption of the Plan shall not affect any other stock option or incentive or
other compensation plans in effect for the Company or any Subsidiary, nor shall
the Plan preclude the Company from establishing any other forms of incentive or
other compensation for employees or directors of the Company or any Subsidiary.

Section 9.9. PLAN BINDING ON SUCCESSORS

The Plan shall be binding upon the successors and assigns of the Company.

Section 9.10. SINGULAR, PLURAL; GENDER

Whenever used herein, nouns in the singular shall include the plural, and the
masculine pronoun shall include the feminine gender.

Section 9.11. HEADINGS, ETC., NO PART OF PLAN

Headings of Articles and Sections hereof are inserted for convenience and
reference; they constitute no part of the Plan.

 

9